Citation Nr: 0006991	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-11 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder other than post-traumatic 
stress disorder (PTSD), and, if so, whether service 
connection is warranted.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1965 to May 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  An April 1998 rating decision, in pertinent part, 
reopened the veteran's claim for service connection for a 
nervous condition and denied the claim.  An August 1999 
rating decision denied the veteran's claim for service 
connection for PTSD.

The issue of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD has been 
characterized as shown above because there were prior final 
decisions on this claim.  The Board has a legal duty to 
consider the requirement of whether new and material evidence 
has been submitted regardless of whether the RO has 
determined that new and material evidence has been submitted, 
as it did in this case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

These claims are the subjects of the REMAND herein.


FINDINGS OF FACT

1.  In a March 1988 decision, the RO denied, on the merits, 
service connection for a psychiatric disorder.  The veteran 
was notified of that decision in March 1988 and did not 
appeal. 

2.  In a January 1997 rating decision, the RO concluded that 
the veteran had not submitted new and material evidence to 
reopen his claim for service connection for a psychiatric 
disorder.  The veteran was notified of that decision in 
January 1997 and did not appeal. 

3.  Some of the evidence received since 1997 in support of 
the veteran's attempt to reopen his claim for service 
connection for an acquired psychiatric disorder other than 
PTSD is material.

4.  The veteran currently has various acquired psychiatric 
disorders, including schizoaffective disorder, major 
depression, dysthymic disorder, and "probable" PTSD.

5.  The veteran's claims for service connection for an 
acquired psychiatric disorder and for PTSD are plausible, but 
the RO has not obtained sufficient evidence for a fair 
disposition of these claims.


CONCLUSIONS OF LAW

1.  The January 1997 rating decision which found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for an acquired psychiatric disorder 
is final.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 
38 C.F.R. §§ 3.160(d), 20.201, 20.301(a), and 20.304 (1999).

2.  New and material evidence has been received, and the 
veteran's claim for service connection for an acquired 
psychiatric disorder other than PTSD is reopened.  
38 U.S.C.A. §§ 5108 and 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The claims for service connection for an acquired 
psychiatric disorder and for post-traumatic stress disorder 
(PTSD) are well grounded, and VA has not satisfied its 
statutory duty to assist the veteran in developing facts 
pertinent to these claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service connection for psychiatric
disorder other than PTSD

The veteran initially filed a claim for service connection 
for a psychiatric disorder in 1987.  On his separation 
examination in 1967, he complained of trouble sleeping, 
nightmares, depression or excessive worry, and nervous 
trouble.  He indicated that he had been hospitalized at 
Valley Forge General Hospital in Pennsylvania in a "mental 
ward" from November 1966 to February 1967.  However, his 
service medical records did not show treatment for a 
psychiatric disorder.  The RO obtained the veteran's VA 
records for hospitalization in 1987 for alcohol dependence.

In February and March 1988, the RO denied entitlement to 
service connection for a nervous condition, finding that the 
evidence of record did not show that the veteran had the 
claimed condition or that the claimed condition was incurred 
during service.  A decision of a duly-constituted rating 
agency or other agency of original jurisdiction is final and 
binding as to all field offices of the Department as to 
written conclusions based on evidence on file at the time the 
veteran is notified of the decision.  38 C.F.R. § 3.104(a) 
(1999).  Such a decision is not subject to revision on the 
same factual basis except by a duly constituted appellate 
authority.  Id.  The veteran has one year from notification 
of a decision of the agency of original jurisdiction to file 
a notice of disagreement (NOD) with the decision, and the 
decision becomes final if a NOD is not filed within that 
time.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).  Letters from the RO, 
advising the veteran of the 1988 decisions and of appellate 
rights and procedures, were issued in February and March 
1988.  He did not appeal those decisions, and they are 
therefore final.  38 U.S.C.A. § 7105 (West 1991).

In March 1996, the veteran again filed a claim for service 
connection for a psychiatric disorder.  In order to reopen a 
claim which has been previously denied and which is final, 
the claimant must present new and material evidence.  38 
U.S.C.A. § 5108 (West 1991).  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that 
there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge, 155 F.3d at 
1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In January 1997, the RO found that the veteran had not 
submitted new and material evidence to reopen his claim.  A 
letter from the RO, advising the veteran of that decision and 
of appellate rights and procedures, was issued in January 
1997.  In June 1997, the RO received a statement from the 
veteran, and he submitted additional evidence in support of 
his claim.  The veteran did not indicate disagreement with 
the January 1997 rating decision, nor any intention to appeal 
that decision.  Therefore, in the circumstances of this case, 
an adequate notice of disagreement was not filed with the 
January 1997 rating decision.  38 C.F.R. §§ 20.201 and 
20.301(a) (1999).  The filing of additional evidence does not 
extend the time limit for initiating an appeal from an 
adverse determination.  38 C.F.R. § 20.304 (1999).  
Therefore, the January 1997 decision is also final.  
38 U.S.C.A. § 7105 (West 1991). 

In the April 1998 rating decision on appeal, the RO 
determined that new and material evidence had been submitted 
to reopen this claim.  However, the Board has jurisdiction to 
also consider this issue because the issue of whether new and 
material evidence has been submitted is part of the same 
"matter" of whether the veteran is entitled to service 
connection for this disability.  Bernard v. Brown, 4 Vet. 
App. 384, 391 (1993) (interpreting the provision contained in 
38 U.S.C.A. § 7104(a) that the Board has jurisdiction to 
decide "all questions in a matter" on appeal).  When a 
claimant submits a claim for service connection for a 
disability, the question of whether there is new and material 
evidence to reopen the claim is implicated where there is a 
prior final decision regarding that claim.  Id. at 392.  
Although these are two separate questions, they are 
components of a single claim for service connection.  Id.  
Thus, the issue on appeal has been recharacterized on the 
first page of this decision.  See also Barnett v. Brown, 8 
Vet. App. 1, 4 (1995) (Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted regardless of the RO's actions); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  It is the responsibility 
of a person seeking entitlement to service connection to 
present a well-grounded claim.  38 U.S.C.A. § 5107 (West 
1991).

The evidence received subsequent to January 1997 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since January 1997, the 
following evidence has been received:  (1) the veteran's 
contentions; (2) private medical records from Harlem 
Hospital; (3) VA records for treatment and hospitalization 
between 1974 and 1999; (4) military personnel records.

The Board concludes that the veteran has submitted material 
evidence.  Although the new evidence may not be significant 
standing alone, it is significant when considered in 
conjunction with the prior evidence of record.  The basis of 
the RO's denial in 1988 was that there was no evidence 
showing that the veteran had the claimed psychiatric 
disorder.  New evidence has been obtained that shows 
diagnoses of various chronic acquired psychiatric disorders.  
The totality of the evidence shows that the veteran has 
received almost continuous treatment for psychiatric 
disorders since the 1970s.  There is, then, continuity of 
treatment that bears directly and substantially on the 
specific matter under consideration (i.e., entitlement to 
direct service connection), and it is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Moreover, personnel records obtained confirm the statement 
made by the veteran upon separation from service that he was 
hospitalized for a significant time period at Valley Forge 
General Hospital, even though the additional records do not 
indicate the reason for that period of hospitalization.  
Accordingly, the Board concludes that this evidence is new 
and material evidence, and the claim for service connection 
for an acquired psychiatric disorder other than PTSD must be 
reopened.

The veteran's reopened claim is also well grounded.  See 
Elkins.  A claim for service connection requires three 
elements to be well grounded.  It requires competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied, sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); see also Caluza v. Brown, 7 Vet. App. 498, 504 
(1995); aff'd 78 F.3d 604 (Fed.Cir. 1996) (table).  
Generally, the Board should consider only the evidence that 
is or may be favorable to the claim in deciding whether a 
claim is well grounded.  See Arms v. West, 12 Vet. App. 188, 
195 (1999) (noting that generally "only the evidence in 
support of the claim is to be considered and generally a 
presumption of credibility attaches to that evidence in order 
to decide whether or not any VA claimant has sustained the 
claimant's burden of submitting a well-grounded claim under 
section 5107(a)") (emphasis in original).

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.

In this case, the veteran's current VA outpatient treatment 
records show diagnoses of various acquired psychiatric 
disorders such as schizoaffective disorder, dysthymic 
disorder, and major depression.  There is evidence that a 
psychiatric disorder was "noted" during the veteran's 
military service.  Although VA has been unable to obtain the 
hospitalization records, he was clearly hospitalized for an 
extended period of time during service, and he stated upon 
separation that the hospitalization was for psychiatric 
symptomatology.  That statement, made 20 years before the 
veteran filed his initial claim, is highly credible.  As 
discussed above, the medical evidence shows post-service 
continuity of symptomatology and treatment.  Although no 
medical professional has expressly rendered an opinion as to 
nexus, the significant post-service continuity of treatment 
is sufficient to establish nexus and create the plausibility 
of a valid claim.  However, the Board concludes that this is 
not the type of well-grounded claim that is meritorious on 
its own, but rather one that may be capable of substantiation 
with further development of the medical evidence on remand.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) (a well 
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation).

The veteran having presented a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. §§ 5103 and 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The Board concludes that VA 
has not satisfied its duty to assist the veteran in the 
development of this claim.  The record does not contain 
sufficient evidence to decide his claim fairly.  Accordingly, 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. §§ 5103 and 
5107(a), and the claim is REMANDED for the development 
discussed below. 

B.  Service connection for PTSD

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).

The VA outpatient treatment records indicate that the veteran 
"probably suffers from PTSD in addition to the psychotic 
disorder that has been diagnosed."  The veteran has 
submitted competent lay statements of inservice experiences 
alleged to have caused his PTSD.  Medical professionals have 
diagnosed PTSD based on the veteran's purported service 
experiences.  Assuming the credibility of this evidence, this 
claim must be said to be plausible, and therefore well 
grounded.  See, e.g., Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) ("possible" link enough to well grounded claim).  

However, the Board concludes that this is also not the type 
of well-grounded claim that is meritorious on its own, but 
rather one that may be capable of substantiation with further 
development of the medical evidence on remand.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Therefore, in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§§ 5103 and 5107(a), this claim is also REMANDED for the 
development discussed below.


ORDER

As new and material evidence has been received to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD), the claim is reopened and well grounded, 
and, to that extent only, the appeal is granted.

The veteran's claim for service connection for post-traumatic 
stress disorder (PTSD) is well grounded, and, to that extent 
only, the appeal is granted.


REMAND

In order to ensure that the Board has a complete record upon 
which to decide these claims, additional evidentiary 
development is needed. 

First, the veteran alleges receiving psychiatric treatment at 
the VA Medical Center in Bronx, New York, within the first 
post-service year.  Although the RO requested the veteran's 
records for treatment from 1967 to the present, only records 
for treatment since 1974 were received.  The RO should again 
request these records, and the VA Medical Center in New York 
should affirmatively indicate that no records prior to 1974 
are available if that is the case.  

Second, the veteran has alleged receiving psychiatric 
treatment at (a) Harlem Medical Center in Manhattan between 
1979 and 1985; and (b) Harlem Medical Center on 135th Street 
in New York between 1985 and 1990.  The RO requested the 
veteran's records from the Harlem Medical Center on 135th 
Street, but the request was returned by the United States 
Postal Service as the address was not known.  The veteran was 
advised to submit these records, but he submitted records 
from the Harlem Hospital on Lenox Avenue in New York for 
treatment from 1984 to 1995.  These records did not show 
psychiatric treatment until 1995.  It is not clear from the 
veteran's conflicting statements exactly when and where he 
received treatment at this particular facility.  The RO 
should ask him to clarify the exact name, full address, and 
dates of psychiatric treatment for the "Harlem Medical 
Center."  If he references the existence of treatment 
records other than those he submitted from Harlem Hospital, 
the RO should request those records.  If the request is 
unsuccessful, inform the veteran that the records could not 
be obtained, and offer him an opportunity to obtain and 
present such records if he wants them to be considered.  
38 C.F.R. § 3.159(c) (1999); see also 38 U.S.C.A. § 5103(a) 
(West 1991).

Third, the veteran's VA treatment records reference 
psychiatric treatment and hospitalization in January 1984 for 
"violent behavior," and the veteran should be asked where 
he received such treatment.  On his original claim in 1987, 
he indicated that he had received psychiatric treatment from 
Dr. DeMarco in Mount Vernon since 1970.  The RO should 
request all referenced records, and, if any request is 
unsuccessful, inform the veteran that the records could not 
be obtained, and offer him an opportunity to obtain and 
present such records if he wants them to be considered.  
38 C.F.R. § 3.159(c) (1999); see also 38 U.S.C.A. § 5103(a) 
(West 1991).

Fourth, the veteran has indicated that he is receiving SSI 
(Supplemental Security Income benefits), apparently due to 
psychiatric disability.  The RO should request all medical 
and adjudication records relating to his Social Security 
disability benefits.  See Hayes v. Brown, 9 Vet. App. 67, 74 
(1996) (VA is required to obtain evidence from the Social 
Security Administration, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight).  

Fifth, it is necessary to obtain a medical opinion as to the 
etiology of the veteran's current psychiatric disorders 
because no such opinions have been rendered.  It is necessary 
that a medical professional review the veteran's claims file, 
including the service medical records, and provide an opinion 
as to the likelihood that any current acquired psychiatric 
disorder is related to the veteran's military service.  The 
evidence is also unclear as to whether the veteran has PTSD.  
Although one VA outpatient record indicated that the veteran 
"probably" had PTSD, that opinion was by a nurse 
specialist, and the veteran's treating psychiatrist 
subsequently noted that it was doubtful the veteran has PTSD.  
Medical opinions are needed, since there is not sufficient 
evidence upon which the Board can decide the veteran's 
claims.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Santiago v. Brown, 5 Vet. App. 288, 292 (1993).

Accordingly, this case is REMANDED for the following:

1.  Request the veteran's complete 
medical records from the VA Medical 
Center in Bronx, New York, for all 
outpatient treatment between 1967 and 
1974.  If no records are available, 
request that the Medical Center 
affirmatively indicate that a search was 
made for these records with no success.  

2.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  The letter 
requesting such records should include a 
citation to appropriate legal authority 
requiring that other Federal agencies 
provide such information as the Secretary 
may request for the purposes of 
determining eligibility for or amount of 
benefits.  See 38 U.S.C.A. § 5106 (West 
1991).  Associate all correspondence and 
any records received with the claims 
file.

3.  Ask the veteran to submit the 
appropriate release forms for (a) the 
exact name and full address of the 
"Harlem Medical Center" where he 
received psychiatric treatment, including 
the dates of such treatment; (b) the 
private doctor and medical facility where 
he received psychiatric treatment and/or 
hospitalization in January 1984 for 
"violent behavior"; and (c) Dr. DeMarco 
for treatment since 1970.  The RO should 
request actual treatment records from all 
referenced physicians and medical 
facilities.  If any request is 
unsuccessful, advise the veteran that 
these treatment records are important to 
his claims and that it is his 
responsibility to submit them.  See 38 
C.F.R. § 3.159(c) (1999).  Allow an 
appropriate period of time within which 
to respond.

4.  After obtaining as many of the above 
referenced records as possible and/or 
allowing the veteran an opportunity to 
submit such records, schedule him for a VA 
psychiatric examination.  The entire 
claims folder and a copy of this remand 
must be made available to the examiner in 
connection with the examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  The 
examiner must provide a complete rationale 
for all conclusions and opinions.

The examiner should perform all necessary 
tests in order to determine the nature and 
etiology of the veteran's current acquired 
psychiatric disorder(s).  Any psychiatric 
diagnosis should be in accordance with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders-IV.  Prior to rendering 
the following opinions, the examiner 
should review all the evidence of record, 
including, but not limited to, the service 
medical records, the veteran's statements 
concerning his inservice psychiatric 
hospitalization, and the records 
concerning post-service psychiatric 
treatment.  After review of the pertinent 
material, the examiner should render 
medical opinions as to the following: 

(a) Is it at least as likely as not that 
any of the veteran's current acquired 
psychiatric disorders is related to any 
disease or injury during service, 
including the hospitalization/symptoms 
reported during the veteran's separation 
examination in 1967?  

(b) Is it at least as likely as not that 
any of the veteran's current acquired 
psychiatric disorders is related to the 
post-service symptomatology and/or 
treatment shown in the record?

(c) Does the veteran meet the diagnostic 
criteria in DSM-IV for diagnosis of 
PTSD, and, if so, is there a link 
between the current symptoms and the 
alleged inservice stressors (combat 
experiences and/or onset of malaria).

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  Ensure that the examination 
report includes fully detailed 
descriptions of all opinions requested.  
If it does not, it must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2 (1999).

6.  Thereafter, readjudicate the 
veteran's claims for service connection 
for an acquired psychiatric disorder 
other than PTSD and for PTSD, with 
application of all appropriate laws and 
regulations and consideration of the 
additional evidence developed upon 
remand.  See 38 C.F.R. § 3.304(f) (1999); 
Cohen v. Brown, 10 Vet. App 128 (1997).  
If any benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this case as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

 


